Harwood, J.
This case involves a claim by plaintiff to a dower interest in certain lands situate in Helena, Lewis and Clarke county, in the possession of defendant, who claims to be the sole and exclusive owner thereof. On the trial of the action in the district court findings of fact were made, and thereon judgment was entered in favor of defendant, in effect adjudging that plaintiff' had made out no right of dower in the premises in question; and therefore adjudging defendant’s title quieted as against said claim of plaintiff. Plaintiff appealed from the judgment, insisting, in this court, that, according to •the findings of fact, the judgment should have been rendered in her favor, establishing her claim of dower in said premises.
In brief, the facts as presented by the findings are as follows: That plaintiff and George Rausch were married in Austria, August 28, 1847; that about five years thereafter George immigrated to America, where he was joined later by plaintiff, his wife; they lived together- in Milwaukee, Wisconsin, some time, and afterwards in Denver, then territory of Colorado, *329where, in the year 1861, these spouses separated, as found by the court, each apparently going his and her own way, as subsequent events seem to imply, to seek their fortunes respectively, independently of one another, and, as the findings recite, never met again. The findings further show that George Rauscli came to Montana, and in the course of events, about the year 1868, married the woman who is defendant in this action, representing to her that his former wife was dead, and that there was no legal impediment to his marriage with Eliza, this defendant; that the latter marriage was solemnized by a priest of the Roman Catholic church, in the city of Helena, then territory of Montana; that at the time of this marriage, as the findings show, defendant Eliza Rausch was possessed of money of her own earnings, acquired prior thereto, to the amount of about two thousand two hundred and fifty dollars, and that said George Rausch, at the time of his marriage with Eliza, had nothing in the nature of money or property, not even sufficient means for his own maintenance, and after such marriage he was supported entirely by the property and earnings of defendant, Eliza, until his death, which occurred in September, 1887; that, on a certain occasion after said last-mentioned marriage, defendant, having concluded to buy the property in question, delivered to said George Rausch, out of her own funds, money sufficient to purchase the same, with direction to purchase it and have the title conveyed to her name, which he promised to do; that said George Rausch with such funds purchased the property in question from the probate judge holding, as trustee, the townsite of Helena, but caused the title of said property to be conveyed to him, the said George Rausch, instead of defendant, contrary to the express agreement between said George and Eliza when the money was delivered to him to buy said property; that some time afterwards, when defendant discovered that the title had been placed in the name of George Rausch, she was assured by him that it was all right; that defendant was unable to read or write, and was ignorant as to her legal rights in the premises; and the title to said property remained in the name of George Rausch until he died in 1887. Upon his death, administration proceedings were had as to said property in his name, aud, among other things, the prop*330erty in question was, by order of the probate court having jurisdiction thereof, set apart to defendant as her homestead, she then being the supposed wife of the deceased, George Rausch.
While these events were transpiring in reference to the history of George Rausch, the plaintiff in this action, Johannah Catherine Rausch, as appears from the findings, sought also to carve out her fortune in the great western hemisphere, independently of George, her husband, and, among other events, at Laramie City, Wyoming, entered into marriage bonds with one Patrick G. Murphy, and lived with him in that relation about seven years, when she obtained a divorce from him in the courts of that jurisdiction, on the ground of his desertion and failure to support her.
Now, after all these events, and after the death of Rausch, plaintiff asserts her claim to dower right in said property, purchased with defendant’s money, in the city of Helena, and has instituted this action to enforce such dower claim. Defendant Eliza, in opposition thereto, set up, not only the proceedings setting said property apart to her as her homestead by order of the probate court, but also alleging her equitable right to said property by reason of its having been purchased with her money as aforesaid; all of which facts are found, and are admitted to be true as the case now stands. But plaintiff’s counsel insist that defendant, having administered on the estate of George Rausch, and returned said property in the lists as property belonging to his estate, and having allowed the same to be set apart as her homestead, under her supposed right as the wife of George Rausch, is thereby estopped from now asserting that said property was not, in fact or in equity, the property of George Rausch, but that she was, and still is, the equitable owner thereof, independently of her supposed relation to Rausch by marriage.
The estoppel proposed to bar the assertion of defendant’s equitable' right to said property cannot be maintained. The position taken by plaintiff’s counsel throughout the argument of this case is that defendant was never the lawful wife of Rausch; that her marriage with him was void in law. But that she was deceived and acted innocently, and without knowledge of any legal impediment to such marriage, is not *331disputed. Such appears to have been the view held by the trial court, and is not controverted by defendant’s counsel, and there seems to be no ground upon which to question its correctness. Then, admitting that defendant was never the lawful wife of Rausch, the acts and proceedings in reference to his estate in favor of defendant, based upon the .assumption that she was his lawful widow, must have been void. But those void proceedings were brought about by deception aud imposition practiced upon defendant, Eliza, an innocent and injured party. That nominal marriage of George Rausch with defendant, and the proceedings based upon that false assumption, being void, what were their relations in respect to said property? It would seem to be that of one person receiving mouey as agent for another, and with direction and understanding that such funds should be invested in the purchase of certain property for, and the title thereto conveyed to, the party furnishing the purchasing price; but, contrary to such understanding and the right of the party furnishing the money, the agent causes the title of said property to be conveyed to his own name. Under such conditions, the legal title is held by the latter, as trustee for the former, and such trust will be enforced, to the end that the equitable owner be invested with the title of his or her own estate.
There is no principle of estoppel to bar defendant, under the conditions shown in this ease, from asserting her right to said property. If so, then she is estopped by having suffered wrongs and imposition through the misconduct of others in matters wherein she was innocent and deceived; and the law of estoppel, so operating, would augment her injury. Such is not the office of estoppel. It is interposed against guilty conduct to prevent imposition, deception, and injury to others acting in good faith in reference to the same subject. Nor does it appear that any disadvantage resulted to plaintiff from the events recited. Nor is her conduct as free from question as that of defendant, against whom no suspicion of bad faith or guilty knowledge is suggested. For, as appears from the findings of fact, plaintiff not only entered into formal marriage relations with said Murphy after she and Rausch separated (although it is found that she believed Rausch dead when she *332married Murpliy), but “ long before the death of Rausch, and prior to plaintiff’s divorce from Murphy, she knew that George Rausch was alive, and was living with defendant as her hus- ° band.” But there is no showing that defendant was given any information as to the relation which existed between plaintiff and said Rausch.
There is no ground shown upon which plaintiff can recover. Let the judgment stand affirmed.

Affirmed.

Pemberton, C. J., and De Witt, J., concurred.